   Case 19-61608-grs      Doc 244  Filed 02/20/20 Entered 02/20/20 13:06:25             Desc Main
                                   Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory Schaaf




     IN RE:                                                           CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 02/20/2020                                                                TIME: 09:00

     ISSUE:
      145 01/27/2020       Motion for 2004 Examination of Grant White, Michael Lewitt, The
                           Third Friday Total Return Fund, L.P., and the Debtors, filed by Pelorus
                           Equity Group, Inc.. Objection to 2004 Exam due by 01/30/2020
                           (Attachments: # 1 Exhibit Requested Documents # 2 Exhibit Requested
                           Testimony # 3 Proposed Order) (Back, Adam)

     DISPOSITION:
      Granted




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Thursday, February 20, 2020
                                                   (rah)
